DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 – 9 and 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1 – 2, 9 – 10, 13 – 14, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kevin Brown et al. (U.S. Patent Publication 20160259785).

With respect to claims 1, 13, and 19, Brown teaches:
receiving, from a server, a file group growth indicator and a plurality of file sizes corresponding to a plurality of files of a file group (see paragraph [0023], where file sizes are received and their relationship in an indexing queue); 
sorting the plurality of file sizes into a list of file sizes comprising a plurality of list indexes such that a smallest file size corresponds to a least list index and a largest file size corresponds to a greatest list index (see paragraph [0023], where file sizes are received and their relationship in an indexing queue); 
identifying a plurality of uniform growth running totals for the list of file sizes, wherein each uniform growth running total for a respective list index of the plurality of list indexes indicates a total growth amount to grow each file size with a list index less than the respective list index to a file size of the respective list index (see paragraph [0023], where growth is identified); 
comparing the file group growth indicator to each uniform growth running total of the plurality of uniform growth running totals (see paragraph [0090], where it is determined if a change needs to be made based on a comparison); 
determining a threshold list index of the plurality of list indexes based at least in part on the comparing (see paragraph [0028], where an index threshold is determined); and 


With respect to claims 2, 14, and 20, Brown teaches:
determining a minimum file size based at least in part on the plurality of uniform growth running totals and the threshold list index, wherein the indication to grow the subset of files further indicates to uniformly grow the subset of files based at least in part on the minimum file size (see paragraphs [0026] and [0027], where the characteristics or file size are compared with the threshold to determine if the file should be grown). 

With respect to claim 10, Brown teaches:
wherein the indication comprises instructions to alter file sizes for the subset of files (see paragraphs [0028] and [0029], where the files may be updated). 

With respect to claim 11, Brown teaches:
wherein the instructions are structured query language (SQL) statements (see paragraph [0033], for database formatted files). 



With respect to claim 12, Brown teaches:



Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 3, 2021